DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” and “control unit” in claims 1-18, “output unit” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “acquisition unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a generic placeholder coupled with functional language “acquires first information regarding guidance of a line of sight of a user” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” has no structure and is merely a generic placeholder for the actual structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par 0225 discloses “an acquisition unit that acquires first information regarding guidance of a line of sight of a user”. No actual structure appears in the Specification or drawings. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a generic placeholder coupled with functional language “controls second information to be presented to the user so as to guide the line of sight of the user, wherein the control unit controls, based on the first information, the second information so as to be localized in a route having a lower following load on the user with regard to the second information out of a first route and a second route connecting a start position and an end position regarding the guidance of the line of sight in accordance with a second coordinate that is independent of a first coordinate associated with an output unit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: No actual structure appears in the Specification or Drawings. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications
Claim limitation “output unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a generic placeholder coupled with functional language “second information to be presented to the user so as to guide the line of sight of the user, wherein the control unit controls, based on the first information, the second information so as to be localized in a route having a lower following load on the user with regard to the second information out of a first route and a second route connecting a start position and an end position regarding the guidance of the line of sight in accordance with a second coordinate that is independent of a first coordinate associated with an output unit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” has no structure and is merely a generic placeholder for the actual structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par 0104 discloses “The output unit 210 corresponds to an output interface to present various types of information to the user.  For example, the output unit 210 may include the display unit 211.” 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim limitations “an acquisition unit”, “a controller unit”, and “an output unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

It is not sufficient to just add “physical” or “tangible” -Nuijten’s ineligible signals were physical and tangible (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007).
	As such, the “A recording medium” should read “A non-transitory recording medium” to be in line with current practice.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, US-20140211319.
In regards to claim 1, the associated method claim 19, and the associated recording medium claim 20, Park discloses an information processing apparatus (Par. 
In regards to claim 2, Park discloses the first information includes information about a position of the user (Fig. 1, 117 and 118, driver gaze information collection unit and driver gaze analysis unit; Par. 0051 analyzes a driver's gaze, i.e. line of sight, which is the first information), and the second route is a route that is farther away from the 
In regards to claim 3, Park discloses when the first route passes through the user or passes through an area near the user, the control unit controls the second information so as to be localized along the second route (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following load is defined as a mental or physical load in the specification; therefore, utilizing the “fastest gaze adjustment representation method” would have the lower mental load as the gaze adjustment would occur quickest and take less mental processing; and one of the routes would be further away than another with the new information, i.e. second information).

In regards to claim 5, Park discloses when there is a blocking object between the user and the second route, the control unit controls the guidance object so as to be presented at a position corresponding to the second route between the blocking object and the user (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following load is defined as a mental or physical load in the specification; therefore, utilizing the “fastest gaze adjustment representation method” would have the 
In regards to claim 6, Park discloses when there is a blocking object between the user and the guidance object, the control unit controls a presentation mode of the guidance object (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following load is defined as a mental or physical load in the specification; therefore, utilizing the “fastest gaze adjustment representation method” would have the lower mental load as the gaze adjustment would occur quickest and take less mental processing; Par. 0025 displaying the information to the driver based on the priorities, which the route to the second information is blocked until the first information is displayed).
In regards to claim 7, Park discloses when there is a blocking object between the user and the guidance object, the control unit controls a different guidance object so as to presented at a position that is between the blocking object and the user and that corresponds to a position where the guidance object is localized (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second 
In regards to claim 8, Park discloses when there is a virtual object between the user and the second route, the control unit controls presentation of the virtual object such that visibility of the virtual object is reduced at a display area of the display unit corresponding to the second route (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following load is defined as a mental or physical load in the specification; therefore, utilizing the “fastest gaze adjustment representation method” would have the lower mental load as the gaze adjustment would occur quickest and take less mental processing; Par. 0073 adjusting the transparency of objects in the drivers field of view to adjust the driver’s gaze).
In regards to claim 9, Park discloses the control unit controls a presentation mode of the guidance object in accordance with a distance between the start position 
In regards to claim 10, Park discloses the control unit controls, as the presentation mode of the guidance object, at least any of a moving velocity of the guidance object, a moving angle of the guidance object, inertia acting on the guidance object, and a sound presented in accordance with movement of the guidance object (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following load is defined as a mental or physical load in the specification; therefore, utilizing the “fastest gaze adjustment representation method” would have the lower mental load as the gaze adjustment would occur quickest and take less mental processing; generating an arrow, i.e. guidance object, which is automatically updated, 
In regards to claim 11, Park discloses the control unit controls the guidance object so as to be presented in a display area of the display unit corresponding to a field of view of the user at a start of the guidance of the line of sight from the start position to the end position (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following load is defined as a mental or physical load in the specification; therefore, utilizing the “fastest gaze adjustment representation method” would have the lower mental load as the gaze adjustment would occur quickest and take less mental processing; utilizing the driver’s initial field of view, which is updated as the driver’s gaze changes).
In regards to claim 12, Park discloses the control unit controls presentation of the guidance object presented in a display area of the display unit such that the guidance object moves along the first route or the second route (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following 
In regards to claim 13, Park discloses the control unit controls a presentation mode of the guidance object in accordance with a result of the guidance of the line of sight (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following load is defined as a mental or physical load in the specification; therefore, utilizing the “fastest gaze adjustment representation method” would have the lower mental load as the gaze adjustment would occur quickest and take less mental processing; utilizing the driver’s initial field of view, which is updated as the driver’s gaze changes).
In regards to claim 14, Park discloses the control unit sets a position corresponding to the line of sight as the new start position in accordance with a result of the guidance of the line of sight (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following load is defined as a mental or physical load in the 
In regards to claim 15, Park discloses the control unit controls third information corresponding to a positional relationship between at least any of the start position and the end position and a position of the user so as to be presented to the user (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following load is defined as a mental or physical load in the specification; therefore, utilizing the “fastest gaze adjustment representation method” would have the lower mental load as the gaze adjustment would occur quickest and take less mental processing; utilizing the driver’s initial field of view, which is updated as the driver’s gaze changes).
In regards to claim 16, Park discloses the first information includes information corresponding to a detection result of a posture of the user, and the control unit controls the second information so as to be localized in a route having a lower following load on the user out of the first route and the second route based on a movable range of a site of the user corresponding to the posture (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a 
In regards to claim 17, Park discloses the control unit specifies a route having a lower following load on the user based on a weight set in accordance with the movable range (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information using an arrow or other indications, i.e. second information, “by taking a driver's field of view and priorities of the information into consideration, and may then construct a database for a fastest gaze adjusting representation method”, i.e. using different routes based on priorities, etc…; following load is defined as a mental or physical load in the specification; therefore, utilizing the “fastest gaze adjustment representation method” would have the lower mental load as the gaze adjustment would occur quickest and take less mental processing; priorities are weightings).
In regards to claim 18, Park discloses the control unit specifies a route having a lower following load on the user based on the movable range of each site in accordance with a level of priority of the site (Par. 0072-0073 guiding the users gaze to information not in the driver’s view from the initial gaze, i.e. first information, to the new information 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        6/15/20


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622